DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Li et al. (US 2018/0255283) discloses [0082] As shown in FIG. 6, an information processing method according to an embodiment includes the following steps. [0083] In S610, a disparity map of an object is derived based on at least two images among multi-view images of the object. [0084] In S620, confidences of disparity values in the disparity map are estimated using a classifier trained in advance. 0085] In S630, an optimization process is performed on the disparity map based on disparity values of reference pixels having confidences higher than a predetermined level. [0086] In the above embodiment, the confidence of the disparity value in the disparity map is estimated, and the optimization process is performed on the disparity map based on the confidence. In addition, according to another aspect of the present disclosure, a three-dimensional reconstruction processing may be performed using the confidence.
The closest prior art, Godard et al. (US 2019/0213481) discloses predicting depth from image data using statistical model, [0010] Training the model may further comprise computing, for each image of the stereo pair, projected disparity values based on the corresponding disparity values. The projected disparity values may be computed for one image of the stereo pair by sampling the predicted disparity values of the first image, and applying the predicted disparity values of the other image to the sampled data. The cost function may include a disparity consistency component to enforce consistency between the predicted disparity values and the projected disparity values computed for each image of the stereo pair. At step S6-1, color image data of a single source image is received by the depth data generator 5, for example from the camera 7. At step S6-3, using a single forward pass through the trained CNN 11, the disparity at the finest scale level for the left image, is output by the trained L-R view disparity predictor 407a as the predicted disparity map (corresponding to disp1 from Table 1). As a result of the up sampling by the coarse-to-fine scaler 405 in the CNN 11, the output predicted disparity map is the same resolution as the input image. It should be appreciated that the right-to-left disparity, is not used in the depth data generation stage. Paragraph [0055] discloses an identical weighting of each scale loss can be used in the event that different weightings leads to unstable convergence.
Dhua et al. (US 10176198), col. 10 lines 45-67 discloses technique for identifying visually similar content in which (40) As shown above, when the CNN classifier calculates a high confidence score (indicating a high likelihood of a specific object or subject being depicted in the query image), the weight for the object feature descriptors will approach 1 (e.g., the maximum weight) while the weight for the local feature descriptors will approach (the minimum weight), After the combined similarity scores are determined, a set of nearest feature descriptors may be selected. For example, the search module may select a subset of feature descriptors associated with images of the collection that are nearest the query feature descriptors as determined by the combined similarity scores. Images in the collection associated with the subset of nearest feature descriptors may be provided for analysis and/or presentation. For example, the search module may determine images in the collection that match the set of nearest content feature descriptors and provide at least reference to the matching images. As mentioned, in various embodiments the references can be used with a recommendations component 418 to generate recommendations for a user based on information known or obtainable with respect to the items for the matching images.
The closest prior art, Wang et al. (US 10572800) discloses said training includes executing the ISGD algorithm for a number of iterations; wherein said computing device includes a plurality of processors and said method further comprises parallelizing, by the at least one computing device, at least a portion of any computations of the inconsistent stochastic gradient descent algorithm on the plurality of processors; wherein the CNN is trained with batches of training data and the batches are classified as under-trained status or well-trained status based upon a loss determination.
But the closest prior arts, do not explicitly disclose, calculate a weight of a loss function to be used in learning the estimation model such that, when a likelihood of a first class that is closer to the input data than other estimated classes among the estimated classes and likelihoods of a second class and a third class that are adjacent to the first class are applied to a function comprising a particular shape function, a position that is a minimum value or maximum value of the particular shape function corresponds to the input data; and learn the estimation model by using the loss function, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/               Primary Examiner, Art Unit 2631                                                                                                                                                                                            	8/11/2022